Citation Nr: 0711323	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death. 

2. Whether the appellant is legally entitled to nonservice-
connected death pension. 




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from November 
1942 to May 1945 and regular Philippine Army service from May 
1945 to January 1946.  The veteran died in April 1991.  The 
appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

In July 2006, the appellant failed to appear for a scheduled 
hearing before the Board, and the request for a hearing is 
deemed withdrawn.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1. The veteran had recognized guerrilla service from November 
1942 to May 1945 and regular Philippine Army service from May 
1945 to January 1946 for the purpose of establishing the 
appellant's eligibility for VA death compensation benefits. 

2. According to the death certificate, the veteran died in 
April 1991 at the age of 82 due to cardiac asthma, pulmonary 
edema, and congestive heart failure.

3. There is no medical evidence that the fatal cardiac 
asthma, pulmonary edema, or congestive heart failure, first 
shown after service, had onset in service, or were otherwise 
caused by an injury or disease of service origin, or that 
heart disease was manifested to a compensable degree within 
one year of service. 

4. At the time of his death, the veteran did not have an 
adjudicated service-connected disability. 
5. The veteran's recognized guerrilla service and regular 
Philippine Army service does not qualify as requisite service 
to confer eligibility to the appellant for VA 
nonservice-connected death pension benefits. 


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause the veteran's death, and service connection for the 
cause of death may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2006).

2. The appellant is not eligible for nonservice-connected VA 
death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. § 3.40 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim of service connection for the cause of the 
veteran's death, the RO provided pre-adjudication VCAA notice 
by letter, dated in November 2002, and post-adjudication VCAA 
notice on the claim for nonservice-connected death pension by 
letters, dated in August 2004 and June 2006.  The notice 
included the type of evidence needed to substantiate the 
claim of service connection for the cause of the veteran's 
death, namely, evidence that the veteran died from a 
service-related injury or disease.  The notice included the 
type of evidence needed to substantiate the claim for 
nonservice-connected death pension, namely, that the veteran 
had qualifying service to confer eligibility for death 
pension benefits.  The appellant was informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was asked to submit evidence, 
which would include that in her possession, in support of her 
claims.  The notice included the general effective-date 
provision for the claims, that is, the date of receipt of the 
claims. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable). 

To the extent that the degree of disability was not provided, 
as the claims are denied, no monetary benefit will be 
assigned, so there can be no possibility of any prejudice to 
the appellant with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the appellant because she had a meaningful 
opportunity to participate effectively in the processing of 
the claims as she had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  On the claim of service connection 
for the cause of the veteran's death, a medical opinion is 
not warranted because the evidence does not establish that 
the veteran had either heart or pulmonary symptoms during 
service.  As the appellant has not identified any outstanding 
evidence that would substantiate her claims, no further 
assistance to comply with the duty to assist is required. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Cause of Death Claim 
Evidence

According to the death certificate, the veteran died in April 
1991 at the age of 82 due to cardiac asthma, pulmonary edema, 
and congestive heart failure.

At the time of his death, the veteran did not have an 
adjudicated service-connected disability.

The veteran's service medical records consist of a report of 
physical examination, dated in November 1945, which show that 
the cardiovascular and respiratory systems were evaluated as 
normal. The veteran's service records consist of an Affidavit 
for Philippine Army Personnel, dated in January 1946, in 
which the veteran stated that he did not incur any wound or 
illness from November 1942 and May 1945.  

After service, an extract from records of a private hospital 
disclose that in April 1991 the veteran was admitted because 
of shortness of breath.  The pertinent findings were rales 
over the lung field and tachycardia.  The veteran died in the 
hospital.  The final diagnoses were cardiac asthma, pulmonary 
edema, and congestive heart failure.  

In November 2004, a private physician stated that he treated 
the veteran for bronchial asthma in December 1944.  



Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310.  

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including heart disease, 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, the disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis 

The record shows that service connection was not in effect 
for any disability during the veteran's lifetime.  Therefore 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an adjudicated service-connected 
disability during the veteran's life time caused or 
contributed to the cause of veteran's death.  38 C.F.R. § 
3.312(c).  

The factual and legal question that is presented is whether 
service connection is warranted for the fatal cardiac asthma, 
pulmonary edema, and congestive heart failure, which were 
identified on the death certificate as having caused the 
veteran's death. 

Based on the available service medical record, neither 
cardiac asthma, pulmonary edema, nor congestive heart failure 
was affirmatively shown to be present during service, and as 
the fatal conditions were noted during service, there is no 
factual or legal basis to consider service connection on the 
basis of continuity of symptomatology.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a), (b).  

After service, the fatal conditions were first documented 
during the veteran's final hospitalization in April 1991, 45 
years after service, well beyond the one-year presumptive 
period after separation from service for manifestation of 
heart disease as a chronic disease under 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

As for the private physician's statement that he treated the 
veteran for bronchial asthma in December 1944, bronchial 
asthma was not listed on the death certificate and there is 
no medical evidence that otherwise links bronchial asthma to 
the cause of the veteran's death.  As there is no competent 
medical evidence of record that relates either cardiac 
asthma, pulmonary edema, or congestive heart failure, first 
diagnosed after service, to an injury, disease, or event of 
service origin, service connection under 38 C.F.R. § 3.303(d) 
is not established. 

As for the appellant's statements, where, as here, the 
determinative issue involves a question of a medical 
diagnosis or of medical causation, competent medical evidence 
is required to substantiate the claim.  The appellant as a 
layperson is not competent to offer an opinion on a medical 
diagnosis or on medical causation, and consequently her 
statements to the extent that she associates the veteran's 
fatal conditions to service do not constitute favorable 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence to support the claim, the preponderance of the 
evidence is against the claim and service connection for the 
cause of the veteran's death is not established. 38 U.S.C.A. 
§ 5107(b). 

For these reasons, service connection for the fatal 
conditions has not been established under the applicable and 
regulations, and the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.

Nonservice-Connected Death Pension

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces shall not be deemed to have 
been active military service for the purposes of nonservice-
connected death pension.  38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40. 


The service department verified that the veteran had 
recognized guerrilla service from November 1942 to May 1945 
and regular Philippine Army service from May 1945 to January 
1946.  The law under 38 U.S.C.A. § 107(a) and the 
implementing regulation, 38 C.F.R. § 3.40, specifically 
exclude such service for purposes of entitlement to 
nonservice-connected death pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (per curiam).  Consequently, 
the Board finds that there is no legal basis for the 
appellant's claim.  As the law is dispositive, the claim is 
denied because of lack of legal entitlement.  38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40; Quiban v. Veterans Admin., 928 
F.2d 1154, 1158 (D.C. Cir. 1991) reh'g denied (July 18, 1991) 
(upholding the constitutionality of 38 U.S.C.A. § 107(a)). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

As the appellant is not legally entitled to death pension 
benefits, the appeal is denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


